Name: 83/297/EEC: Commission Decision of 6 June 1983 extending for the United Kingdom, in respect of a variety, the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  means of agricultural production;  Europe
 Date Published: 1983-06-15

 Avis juridique important|31983D029783/297/EEC: Commission Decision of 6 June 1983 extending for the United Kingdom, in respect of a variety, the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the English text is authentic) Official Journal L 157 , 15/06/1983 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 16 P. 0121 Swedish special edition: Chapter 3 Volume 16 P. 0121 *****COMMISSION DECISION of 6 June 1983 extending for the United Kingdom, in respect of a variety, the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the English text is authentic) (83/297/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the United Kingdom, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1979 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1981, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom has applied for such authorization for a certain number of varieties of different species, amongst which variety Inca (hybrid ryegrass); Whereas Commission Decision 82/282/EEC (3) extended the period provided for in the said Article 15 (1) for this variety for the United Kingdom to 31 March 1983; Whereas, in respect of this variety, the United Kingdom is not yet in a position to justify its application, for reasons beyond its control; Whereas the time limit in question shall therefore, where the United Kingdom is concerned, be extended for an appropriate period to allow complete examination of the application in respect of this variety (Article 15 (7) of the above Directive); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the United Kingdom is concerned, extended from 31 March 1983 to 30 September 1983 in respect of the variety Inca (Lolium Ã  hybridum). Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 6 June 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27. (3) OJ No L 126, 8. 5. 1982, p. 22.